PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
  United States Patent and Trademark Office
Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.






Nelson Mullins Riley & Scarborough LLP
IP Department
One Wells Fargo Center
301 South College Street, 23rd Floor
Charlotte NC NORTH CAROLINA 28202 

 In re Application of:
MYERS, HOWARD et al.
 Serial No.: 14/551,167
 Filed:  07/30/2015
 Docket:  19860/09529

::::
:
::


DECISION ON PETITION 
UNDER 37 CFR 1.181



This is a decision in response to the petition filed on November 11, 2020 requesting withdrawal of the finality of the Office action mailed on September 11, 2020 and rejoinder of claims 1, 3, 10, 12, 13 and 27-30 which were withdrawn from consideration to be examined on the merits.  

The petition is GRANTED.


Prosecution History

A review of the record shows:

On June 7, 2019, Applicant submitted a response amending the claims with a Request for Continued Examination (RCE).

On December 6, 2019, a non-final Office action was mailed rejecting all pending claims 1, 3, 4, 10, 12, 13 and 23-30 directed to a system for detecting fraud. 

On May 12, 2020, Applicant submitted a response amending independent claim 1, canceling claims 23-26, and introducing new claim 31 directed to a system for detecting fraud. Claims 3, 10, 12, 13 and 27-30 remained pending.
On September 11, 2020, a final Office action was mailed rejecting claim 31 and withdrawing claims 1, 3, 10, 12-13 and 27-30 constructively non-elected by original presentation.
On November 11, 2020, Applicant filed the instant petition.
Discussion and Analysis
MPEP 806.05(d)    Subcombinations Usable Together, states:

Two or more claimed subcombinations, disclosed as usable together in a single combination, and which can be shown to be separately usable, are usually restrictable when the subcombinations do not overlap in scope.

In the restriction requirement dated September 11, 2020, the Examiner grouped the claims as follows:
Group I: Claims 1, 3, 10, 12, 13 and 27-30, drawn to a sensor in a short range network with other devices.
Group II: Claim 31, drawn to communication between devices over a physical connection.

The examiner stated that the inventions are independent and distinct, each from the other because:

Inventions I and II are related as subcombinations disclosed as usable together in a single combination. The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it’s shown at least one combination is separately usable. In the instant case, subcombination I has separate utility such as a network of sensors and other devices communicating over a short-rage wireless connection. Subcombination II has separate utility such as devices communicating over a physical bus.

In the petition, applicant asserts that the examiner erred in requiring applicant to constructively elect claim 31 and to withdraw claims 1, 3, 10, 12, 13 and 27-30 as set forth in the final Office action dated September 11, 2020.

Based on reviewing the instant Petition, the final Office action mailed on September 11, 2020, and the underpinnings of the Restriction Requirement therein, it does appear Examiner’s Restriction Requirement was improper. Specifically, the Examiner failed to establish how claim 31 of the submission on May 12, 2020 were patentably distinct (i.e. do not overlap in scope) with the constructively elected invention of prior claims 1, 3, 10, 12, 13 and 27-30. 


The following chart compares the claim language of each of the independent claims.

Claim 1 (withdrawn)
Claim 31 (New)
A system for detecting fraud, said system comprising: 

a card reader input device comprising a first housing, wherein first processing circuitry, first wireless communications electronics, 

and at least one of a magnetic read head or a smart card contact block are disposed within the first housing; a sensor module removably coupled with an exterior surface of the card reader input device, the sensor module comprising a second housing, the second housing comprising a memory; 

at least one inductive sensor, a power source, second wireless communications electronics, and second processing circuitry disposed within the second housing; wherein the second processing circuity is in electronic communication with the first processing circuitry via the first and second wireless communications electronics; 

and the memory in the second housing storing having stored therein information representative of a threshold value of at least one of inductance or losses measured at the at least one inductive sensor and computer executable instructions that, when executed by the second processing circuitry, cause the second processing circuitry to perform the steps of: 

actuating the at least one inductive sensor obtaining sensor data, the sensor data comprising at least one of inductance or losses; 
and comparing the sensor data with the information representative of the threshold value stored in the second memory.
A system for detecting fraud, said system comprising: 

a card reader input device comprising a first housing, wherein first processing circuitry, a memory, 

and at least one of a magnetic read head or a smart card contact block are disposed within the first housing; a sensor module removably coupled with an exterior surface of the card reader input device, the sensor module comprising a second housing; 

at least one inductive sensor disposed in the second housing, the at least one inductive sensor in electronic communication with the first processing circuitry; 

and the memory storing information representative of a threshold value of at least one of inductance or losses and computer executable instructions that, when executed by the first processing circuitry, cause the first processing circuitry to perform the steps of: 

actuating the at least one inductive sensor obtaining sensor data, the sensor data comprising at least one of inductance or losses; 

and comparing the sensor data with the information representative of the threshold value stored in the memory.



As shown by the bolded italicized text above, a comparison between claim 1 and claim 31 shows that claim 31 is fully encompassed by claim 1. There is a clear overlap in scope between claims 1 and 31 since claim 31 is fully encompassed by claim 1.

Claims 1 and 31 are written in varying scope and not as patentably distinct inventions. 




1) 1, 3, 10, 12, 13 and 27-30 are not patentably distinct from claims 31, 
2) there is no serious burden in examining said claims, and 
3) said claims are merely written as varying in scope from the constructively elected invention. 

Therefore, Petitioner’s request is hereby GRANTED.

The final Office action dated September 11, 2020 is hereby withdrawn. Prosecution is hereby reopened and the application is being forwarded to the supervisory patent examiner of art unit 3685 for rejoinder of claims 1, 3, 10, 12, 13 and 27-30 submitted in the amendment filed May 12, 2020.

Any inquiry regarding this decision should be directed to Marc Jimenez, Training Quality Assurance Specialist, at (571) 272-4530.


/Beth V Boswell/
___________________  
Beth Boswell, Acting Director
Technology Center 3600
(571) 272-6737

/MJ/: 2/8/21